Motion Granted; Appeal Dismissed and Memorandum Opinion filed May 15, 2018.




                                          In The

                        Fourteenth Court of Appeals

                                  NO. 14-17-00705-CV


    TRIANGLE CAPITAL PROPERTIES, LLC, ROYAL TEXAS, LLC,
 MOHAMMED HADI RAHMAN, YESENIA ZUMAYA, CAJUN GLOBAL, LLC,
         AND CAJUN OPERATING COMPANY, Appellants

                                             V.

      HUGOLINA GUERRERO DE GARZON, RAYMUNDO GARZON,
 INDIVIDUALLY AND AS NEXT FRIEND OF K.G., Y.G. AND B.G. (MINORS),
   JOSELIN DAMIAN GONZALEZ, SALVADOR DAMIAN CORTEZ, AND
               LORENA DAMIAN CORTEZ, Appellees

                        On Appeal from the 151st District Court
                                Harris County, Texas
                          Trial Court Cause No. 2017-16506


                      MEMORANDUM OPINION

      This is an appeal from an order signed August 20, 2017. On May 4, 2018, the parties
filed a joint motion to dismiss the appeal. See Tex. R. App. P. 42.1. The motion is granted.
      Accordingly, the appeal is ordered dismissed.

                                      PER CURIAM

Panel consists of Chief Justice Frost and Justices Donovan and Brown.